        Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 1 of 19




                         THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS


  SANGEETA JOSHI, NP
  JERILYN MCDERMED, NP

                                         Plaintiffs,       Case No. _________
  v.


  GERIATRIC INTERNAL MEDICINE
  SPECIALISTS, PA,

  And

  DR. LOUAY K. SABIH

  SERVE: Louay K. Sabih, M.D.
        10511 Mission Road, Unit 201
        Leawood, KS 66206

                                        Defendants.


                                          COMPLAINT

        Plaintiffs, Sangeeta Joshi, NP and Jerilyn McDermed NP (“Joshi and McDermed”) set

forth their claims for violations of the Kansas Wage Payment Act, K.S.A. § 44-313 (“KWPA”),

et. seq., the anti-retaliation provision of the False Claims Act, 31 U.S.C. § 3730(h), and under the

common law for the State of Kansas against Defendants Geriatric Internal Medicine Specialists

PA (“GIMS”) and Louay K. Sabih, M.D. as follows:

                                  NATURE OF THE CLAIMS

       1.      This action for legal and equitable relief arises under the KWPA, the FCA, and

the common law for the state of Kansas.

       2.      From November 23, 2015 until April 12, 2020, Plaintiff Sangeeta Joshi, NP

worked for Defendant as nurse practitioner.
       Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 2 of 19




      3.       From November 19, 2018 until April 15, 2020, Plaintiff, Jerilyn McDermed, NP

worked for Defendant as nurse practitioner.

      4.       Both plaintiffs had employment contracts that entitled them to a certain

percentage of the receipts the practice collected on the patients they treated.

      5.       Defendants discharged Plaintiff Joshi on April 12, 2020 and withheld her final

paycheck.

      6.       Defendants discharged Plaintiff Joshi in retaliation for reporting wrongful and

illegal actions taken by Dr. Sabih.

      7.       Plaintiff McDermed resigned on April 15, 2020 and did not receive her final

paycheck.

      8.       Both plaintiffs inquired about receiving their final paychecks and were told they

were not entitled to final payment.

      9.       Defendants also failed to pay both plaintiffs the proper percentage of their

collections in compliance with their contracts.

                                 JURISDICTION AND VENUE

      10.      This Court has jurisdiction over this action under 28 U.S.C. § 1331 and § 1343,

which provides original jurisdiction in this Court for suits arising under federal law. To the

extent that this action involves claims under the anti-retaliation provision of the Federal False

Claims Act, this Court also has jurisdiction under 31 U.S.C. § 3730 and § 3732(a).

      11.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 and 31 U.S.C. §

3732(b) over Plaintiffs’ claims arising under state law because they arise out of the same set of

operative facts as Plaintiffs’ claim under federal law.




                                                  2
       Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 3 of 19




       12.     The court has personal jurisdiction over Defendant GIMS because it conducts

business in this District and is a registered entity in the State of Kansas.

       13.     The court has personal jurisdiction over Defendant Dr. Sabih because he resides

in this District and conducts business in Johnson County, Kansas.

       14.     Venue is proper in the United States District Court for the District of Kansas

under 28 U.S.C. § 1391(b)(2), because the events giving rise to Plaintiff’s claims occurred in this

District.

                                                 PARTIES

       15.     Plaintiff Sangeeta Joshi was, at all times relevant to this lawsuit, a nurse

practitioner licensed in the State of Kansas and a resident of Jackson County, Missouri.

       16.     Plaintiff Jerilyn McDermed was, at all times relevant to this lawsuit, a nurse

practitioner licensed in the State of Kansas and a resident of Jackson County, Missouri.

       17.     Defendant GIMS, a medical practice, is a professional association registered in

the state of Kansas, and which contracts with Medicare, Medicaid, and private insurers.

       18.     Defendant Dr. Louay K. Sabih is a physician and is the sole owner of GIMS. In

that capacity, he exercises ownership and control over the operations of Defendant GIMS. In

particular, Dr. Sabih has the ability to control, and does control, compensation policies and

decisions on behalf of Defendant GIMS. Dr. Sabih also retains and exercises authority to control

the nature and structure of the employment relationship and gives direct instructions to office

personnel. Dr. Sabih retains authority to hire and fire employees.

                          THE FEDERAL-STATE MEDICAID PROGRAM

       19.     The Medicaid Program, Title XIX of the Social Security Act, 42 U.S.C. §§1396-

1396v (hereinafter “Medicaid”), is a Health Insurance Program administered by the Government


                                                   3
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 4 of 19




of the United States and the various individual States (and territories) and is funded by State and

Federal taxpayer revenue. In Kansas, Medicaid funding has remained 41.36% state-funded and

58.64% federally funded throughout Federal Fiscal Year 2020. The Medicaid Program is

overseen by the United States Department of Health and Human Services through the Centers for

Medicare and Medicaid Services (“CMS”), and is administered at the State level in Kansas

through Kansas’ Department of Health and Environment’s Division of Healthcare Finance and

the State’s contracted Managed Care Organizations comprising KanCare. Medicaid was

designed to assist participating states in providing medical services, durable medical equipment

and prescription drugs to financially needy individuals who qualify for Medicaid.

                      FEDERAL AND STATE FALSE CLAIMS ACTS
                        AND ANTI-RETALIATION PROVISIONS

      20.      The Federal False Claims Act (“FCA”), 31 U.S.C. §3729(a)(1)(A) makes

“knowingly” presenting or causing to be presented any false or fraudulent claim for payment to

the United States a violation of Federal law.

      21.      The Federal FCA, 31 U.S.C. §3729(a)(1)(B) makes “knowingly” making, using

or causing to be made or used, a false record or statement material to a false or fraudulent claim

in order to get a false or fraudulent claim paid or approved by the Government a violation of

Federal law.

      22.      The Federal FCA defines a “claim” to include any request or demand, whether

under contract or otherwise, for money or property, whether or not the United States has title to

the money or property, which is presented to an officer, employee or agent of the United States;

or which is made to a contractor, grantee, or other recipient, if the money or property is to be

spent or used on the Government’s behalf or to advance a Government program or interest, and

if the United States provides or has provided any portion of the money or property which is

                                                 4
       Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 5 of 19




requested or demanded, or if the Government will reimburse such contractor, grantee, or other

recipient for any portion of the money or property which is requested or demanded.

       23.     The Anti-Retaliation Provision of the Federal FCA 31 U.S.C. §3730(h), makes it

unlawful to discharge, demote, suspend, threaten, harass, or in any other manner discriminate

against an employee in the terms and conditions of employment because of lawful acts done by

the employee in furtherance of an action under the FCA or other efforts to stop one or more

violations of the Federal FCA. Statutory relief under this provision entitles the employee to all

relief necessary to make the employee whole and expressly includes reinstatement with the same

seniority status, benefits and salary which that employee would have had but for the

discrimination, or front pay in the alternative; 2 times the amount of back pay; interest on the

back pay; litigation costs and reasonable attorneys’ fees, and compensation for special damages

sustained as a result of the discrimination, which has been held to also include emotional

distress.

       24.     The Anti-Retaliation provision of the Kansas False Claims Act, K.S.A. §75-7506,

makes it unlawful to discharge, demote, suspend, threaten, harass or in any other manner retaliate

against an employee in the terms and conditions of employment by such employee’s employer

because of lawful acts undertaken in good faith by the employee in furtherance of an action

under the Act, including investigation for, initiation of, or assistance in an action filed or to be

filed under the Act.

       25.     The Kansas False Claims Act declares that provisions of the Act are not exclusive

and the remedies provided for in the Act are to be in addition to remedies provided for in any

other law or available under common law, and that the Act shall be liberally construed and

applied to promote the public interest



                                                   5
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 6 of 19




                                   FACTUAL STATEMENT

      26.      Defendants GIMS employed Plaintiff Joshi pursuant to an employment contract

starting on or about November 23, 2015 and ending with Joshi’s termination on or about April

10, 2020.

      27.      Defendants GIMS employed Plaintiff McDermed pursuant to an employment

contract starting on or about November 19, 2018 and ending with McDermed’s resignation on or

about April 15, 2020.

      28.      The employment contract between Plaintiff Joshi initially stated that Joshi’s

salary would be “50 % of the revenue received for services provided to patients by Joshi.” (See

Exhibit A, Schedule I, Joshi employment contract).

      29.      On August 1, 2018, Plaintiff Joshi and Defendant executed an amendment to

Schedule I, which provided that Plaintiff Joshi would be paid “45% of the revenue that is

received by GIMS for services provided to patients by the employee.” (Exhibit B, Joshi

contract, Schedule I, amended)

      30.      The employment contract between Plaintiff McDermed and Defendant stated that

after her first year of employment, Plaintiff McDermed “will be paid 45% of the revenue that is

received by GIMS for services provided to patients by the employee (production base)” (See

Exhibit C, Schedule I, McDermed employment contract).

      31.      Dr. Sabih purported to calculate pay for both plaintiffs based on receipts from the

preceding quarter for patients each plaintiff had seen. Thus, for example, receipts from the first

quarter would drive the amount of pay in the second quarter, so that plaintiffs would receive a

percentage of amounts actually received, rather than a percentage of amounts expected.




                                                 6
       Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 7 of 19




      32.      Both plaintiffs’ contracts contained a provision stating, “Employee will not

receive any further compensation after the termination of her employment with GIMS”

(emphasis in original).

      33.      Such a practice (i.e., paying based on collections received rather than expected

collections) was consistent with the language of the employment contract, which specified that

each plaintiff would receive a percentage of the “revenue that is received.”

      34.      In general, throughout each plaintiff’s tenure, when Sabih visited a facility and

saw patients Plaintiffs had seen and for whom Plaintiffs had already written extensive notes, he

told Plaintiffs he would split their percentage of the revenue so that he received half of Plaintiffs’

percentage plus the amount the practice was entitled to receive pursuant to the contract.

      35.      On numerous occasions, Sabih wrote generic notes on Plaintiffs’ patients without

any detail specific to that particular patient, showing no indication that he had actually seen or

treated the patient. On many such occasions, Sabih’s notes were false, as he had not actually seen

or treated the patient, but indicated that he had so that he could reduce his employees’

compensation and keep it for himself.

      36.      Sabih refused to allow Plaintiffs to view any office records related to their billing

productivity and the practice receipts for patients each plaintiff had seen.

      37.      In or about late March 2020, Plaintiff Joshi visited and examined an acutely ill

patient at Rehabilitation Hospital of Overland Park. She saw the patient daily, on Monday

(March 23), Tuesday (March 24), Wednesday (March 25), and Thursday (March 26). On March

27, 2020, the patient was transferred to the University of Kansas Medical Center (“KUMC”) for

treatment.




                                                  7
       Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 8 of 19




      38.      When Plaintiff Joshi returned to Rehabilitation Hospital of Overland Park on or

about March 30, 2020, she found that defendant Sabih had written notes on the patient’s

Rehabilitation Hospital of Overland Park chart on March 28 and 29, 2020 even though the

patient was at the KUMC.

      39.      On information and belief, the patient involved was insured by the Federal-State

Medicaid program.

      40.      The act of writing notes on a Medicaid patient’s record regarding care at a facility

where the patient was not being treated on those days violates Kansas law prohibiting the

knowing falsification of medical records, and it would also result in false medical records of care

for which Medicaid would then be falsely billed.

      41.      Any resulting claims to Medicaid for payment would constitute a violation of both

Kansas’ False Claims Act and the Federal False Claims Act.

      42.      Plaintiff Joshi inquired with Dr. Sabih about how he could have written a note on

a patient who was not at the facility. Plaintiff Joshi also reported the incident to the Risk

Manager at Rehabilitation Hospital of Overland Park.

      43.      Shortly thereafter, on or about April 10, 2020, Dr. Sabih told Plaintiff Joshi she

could no longer see patients at Rehabilitation Hospital of Overland Park. He refused to provide

her with an explanation for his decision.

      44.      This change in Plaintiff Joshi’s working conditions constituted a violation of the

anti-retaliation provision of the Federal False Claims Act by changing the terms and conditions

of Plaintiff Joshi’s employment after she engaged in the protected activity of inquiring about

what she believed in good faith to be a false medical record of care for this Medicaid patient.




                                                  8
       Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 9 of 19




      45.       Plaintiff Joshi was surprised and upset by Dr. Sabih’s decision, but, nevertheless,

agreed to go to other hospitals, so long as she did not have to travel north of the river or to

Independence.

      46.       On or about April 12, 2020, Dr. Sabih, knowing Joshi’s geographic limitations,

constructively discharged her by telling her she could only go to North Kansas City and

Independence hospitals.

      47.       This constructive discharge then constituted a second separate violation of the

anti-retaliation provision of the Federal False Claims Act against Plaintiff Joshi.

      48.       On or about April 15, 2020, Plaintiff McDermed resigned from her position with

GIMS to assist with emergency COVID relief efforts.

      49.       Neither plaintiff received their final paychecks for work already performed in

previous quarters.

      50.       Both plaintiffs contacted Sabih to inquire about final paychecks and were told

their contracts did not allow for pay after separation.

      51.       On information and belief, neither plaintiff received their full contractual

entitlement to wages paid on the revenues for the patients they saw.

      52.       On information and belief, Sabih regularly accepted payment at the physician

level and took half of Plaintiffs’ respective entitlement for a patient visit when he also rounded or

purported to round on the patient.

                           COUNT I : VIOLATION OF THE KWPA
                          WRONGFUL WITHHOLDING OF WAGES
                                   BOTH PLAINTIFFS

      53.       At all times material, Plaintiffs were employees of Defendant GIMS and were

entitled to the rights, protections, and benefits provided under K.S.A. § 44-313, et. seq.



                                                  9
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 10 of 19




      54.      Defendant Dr. Louay K. Sabih is an employer within the meaning of KWPA,

K.S.A. § 44-323(b), because he has charge of the affairs of GIMS and knowingly permitted the

underpayments.

      55.      Defendant GIMS was, at all times relevant to this lawsuit, an employer within the

meaning of KWPA, K.S.A. §44-313a.

      56.      Defendants violated the KWPA by failing to pay all wages due to Plaintiffs

pursuant to the terms of their contracts.

      57.      Plaintiffs have therefore been damaged by the amount of the shortfall.

      58.      Defendant Dr. Sabih knew or should have known that he failed to pay Plaintiffs

appropriately under their contracts.

      59.      Defendant Dr. Sabih knew or should have known that he failed to pay Plaintiffs

for their final wages after they were terminated or left GIMS.

      60.      Plaintiffs are thus entitled to damages in the amount of the shortfall, and damages

for the willful nonpayment, pursuant to K.S.A. § 44-315(b), at a rate of 1 percent of the unpaid

wages up to an amount equal to 100 percent of the unpaid wages.

       WHEREFORE, Plaintiffs pray for a finding that Defendants violated the KWPA by

willfully failing to properly pay Plaintiffs’ wages pursuant to the terms of the contract, for

recovery of unpaid wages and an equal amount as damages for willful nonpayment, for costs and

expenses of this action, for pre- and post-judgment interest as provided by law, and for any such

other and further relief this Court deems just and proper.




                                                 10
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 11 of 19




                            COUNT II: BREACH OF CONTRACT
                                  BOTH PLAINTIFFS

       61.      Plaintiff Joshi executed a contract that entitled her to “50 % of the revenue

received for services provided to patients by Joshi.” (See Exhibit A, Schedule I, employment

contract).

       62.      On August 1, 2018, Plaintiff Joshi and Defendant executed an amendment to

Schedule I, which provided that Plaintiff Joshi would be paid “45% of the revenue that is

received by GIMS for services provided to patients by the employee.”

       63.      Plaintiff McDermed executed a contract which entitled her to receive 45 percent

of the total amount of receipts collected on patients she had seen.

       64.      GIMS and Dr. Sabih failed to pay either plaintiff for work they had already done

in the quarter preceding their termination and resignation, respectively.

       65.      On information and belief, throughout their employment, GIMS and Dr. Sabih

also regularly and consistently underpaid Plaintiffs based on the percentage of revenues collected

from patients whom they had seen, both because the wage calculations were inaccurate, and

because he improperly took part of each plaintiff’s entitlement when he saw or purported to see

the patient as well.

       66.      As a direct result of Defendants’ multiple breaches of the employment contract,

Plaintiffs have been damaged in the amounts they were entitled to be paid for the quarter

preceding their termination/discharge and in the amounts they were underpaid throughout their

employment with GIMS.

        WHEREFORE, Plaintiffs pray for a finding in their favor on Count II of their Complaint,

for an award of compensatory damages, for costs and expenses of this action, for pre- and post-




                                                 11
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 12 of 19




judgment interest as provided by law, and for any such other and further relief this Court deems

just and proper.

                            COUNT III: UNJUST ENRICHMENT
                                  BOTH PLAINTIFFS

      67.      Defendants have been unfairly enriched at the expense of Plaintiffs through

withholding proper payment for Plaintiffs, both for their final paychecks, and their final

accounting of revenues, and by Defendants’ failure to pay Plaintiffs properly throughout their

employment, pursuant to the terms of their respective contracts.

      68.      Defendants’ enrichment through improper failure to pay complete wages and

through improper withholding of wages would be unjust.

       WHEREFORE, Plaintiffs pray for a finding in their favor on Count III of their

Complaint, for an award of compensation in the amount by which Defendants have been unjustly

enriched, for costs and expenses of this action, for pre- and post-judgment interest as provided by

law, and for any such other and further relief this Court deems just and proper.

                                      COUNT IV: FRAUD
                                      BOTH PLAINTIFFS

      69.      As set forth above, Defendants made false or untrue representations to Plaintiffs

as to statements of existing and material facts.

      70.      In particular, Defendants’ statements in Plaintiffs’ contracts that they would be

paid 45 percent of the revenue from services they provided was false, in part, because the

contracts also provided, to the contrary, that “employee will not receive any further

compensation after the termination of her employment with GIMS” (emphasis in original). The

intent of that sentence, although not made clear at the time the contracts were entered, was that




                                                   12
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 13 of 19




Defendants did not intend to compensate Plaintiffs for a portion of their work before the

termination of their employment with GIMS.

      71.      The representation in the contract that Defendants would pay Plaintiffs 45 percent

of the revenue from services they provided was also false, in part, because Defendants had a

previously existing and ongoing practice of reducing its employees’ compensation by 50 percent

if Dr. Sabih also saw the patients treated by Defendants nurse practitioners.

      72.      The representation in the contract that Defendants would pay Plaintiffs 45 percent

of the revenue from services they provided was also false, in part, because Dr. Sabih had a

previously existing and ongoing practice of falsely stating he had seen or treated patients he had

not seen or treated, and then reducing the employees’ compensation by 50 percent.

      73.      Defendants knew their representations were false or untrue or made the

representations recklessly without knowledge concerning them.

      74.      Defendants intentionally made their representations for the purpose of inducing

Plaintiffs to act upon them.

      75.      Plaintiffs reasonably relied and acted upon the representations made by

Defendants.

      76.      Plaintiffs sustained damages by relying upon the representations made by

Defendants.

      77.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs have

suffered irreparable injury, including past and future pecuniary losses, lost insurance benefits,

emotional pain, suffering, humiliation, inconvenience, mental anguish, and loss of enjoyment of

life and will continue to suffer the same unless this Court grants the requested relief.




                                                 13
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 14 of 19




       WHEREFORE, Plaintiffs pray for a finding in their favor on Count IV directing

Defendants to pay Plaintiffs front pay in lieu of reinstatement, and to make Plaintiffs whole for

all earnings and benefits they would have received but for Defendants’ unlawful practices and

conduct, including, but not limited to wages, vested retirement earnings, insurance, and other lost

benefits, award Plaintiffs compensatory damages, and awarding Plaintiffs the costs of this action,

prejudgment interest; and granting such additional relief as the Court may deem just and proper.

     COUNT V: UNLAWFUL RETALIATION IN VIOLATION OF THE FEDERAL
                  FALSE CLAIMS ACT, 31 U.S.C. §3730(h)
                          PLAINTIFF JOSHI

      78.      As demonstrated above, during her employment with GIMS and Dr. Sabih, Sabih

engaged in fraudulent billing practices such as writing notes on patients he had not seen.

      79.      The false records GIMS and Dr. Sabih created and maintained were used to

support claims to the United States government for payment of federal funds, including Medicare

and Medicaid payments on behalf of GIMS patients.

      80.      Plaintiff Joshi accurately and in good faith reported to Dr. Sabih and hospital risk

management that Sabih had recorded false information in medical records that would be used to

make claims for funds from the federal government, including Medicare and Medicaid payments

on behalf of GIMS patients. In particular, Plaintiff Joshi reported that Dr. Sabih recorded that he

had seen patients when he had not in fact done so.

      81.      Plaintiff Joshi’s reporting of these actions to Dr. Sabih and to risk management

constituted “protected activity” under 31 U.S.C. §3730(h). Plaintiff’s Joshi’s report made in

good faith and in furtherance of the policy of the False Claims Act.

      82.      The anti-retaliation provision in 31 U.S.C. §3730(h) makes it unlawful to

discharge, demote, suspend, threaten, harass, or in any other manner discriminate in the terms or



                                                14
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 15 of 19




conditions of employment against an employee who has engaged in protected activity to stop one

or more violations of the Act.

      83.      Defendants were aware Plaintiff Joshi had raised concerns regarding activities

constituting potential fraud in Defendants’ billing of government healthcare programs.

      84.      Defendants violated 31 U.S.C. §3730(h) by changing the terms and conditions of

Plaintiff Joshi’s employment by prohibiting her working at the Rehabilitation Hospital of

Overland Park, Kansas in response to her engaging in protected activity.

      85.      Defendants violated 31 U.S.C. §3730(h) again by reassigning Plaintiff Joshi to the

only locations to which, as Defendants were aware, she could not travel. Defendants made

reporting to those locations a condition of her employment, thus effectively terminating Plaintiff

Joshi’s employment on April 12, 2020 in retaliation for making the reports described above.

      86.      By these actions, Defendants violated the anti-retaliation provisions of the False

Claims Act, 31 U.S.C. §3730(h).

      87.      Defendant’s actions have directly and proximately caused Plaintiff Joshi

substantial economic loss, damage to her career and professional reputation, humiliation, mental

stress, anxiety, pain, and suffering.

       WHEREFORE, Plaintiff Joshi prays for a judgment against Defendants, and requests the

Court to enter judgment in her favor for all available damages and relief under 31 U.S.C.

§3730(h), including, without limitation, two times back pay plus pre- and post-judgment interest,

reinstatement or front pay in lieu of reinstatement, and compensation for any special damages,

including emotional distress and punitive damages, and for litigation costs, including attorneys’

fees, and for such other relief as the Court deems just and equitable.




                                                15
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 16 of 19




    COUNT VI: RETALIATORY DISCHARGE IN VIOLATION OF K.S.A. § 76-7506
                          PLAINTIFF JOSHI

      88.      As demonstrated above, during her employment with GIMS and Dr. Sabih, Sabih

engaged in fraudulent billing practices such as writing notes on patients he had not seen.

      89.      The false records GIMS and Dr. Sabih created and maintained were used to

support claims to the State of Kansas for payment of state funds, including Medicaid payments

on behalf of GIMS patients.

      90.      Kansas law prohibits medical providers from making false claims for payment of

state funds or to permit false statements to be used to receive state funds. K.S.A. § 75-7503(a)(1)

and (2).

      91.      Kansas law entitles employees to relief if they are discharged in retaliation for

taking legal actions in good faith in furtherance of the Kansas False Claims Act, K.S.A. § 75-

7501, et seq., including good-faith reporting of violations of the Act. K.S.A. § 75-7506.

      92.      Plaintiff Joshi accurately and in good faith reported to Dr. Sabih and hospital risk

management that Sabih had recorded false information in medical records that would be used to

make claims for funds from the State of Kansas, including Medicaid payments on behalf of

GIMS patients. In particular, Plaintiff Joshi reported that Dr. Sabih recorded that he had seen

patients when he had not in fact done so.

      93.      Plaintiff Joshi’s reporting of these actions to Dr. Sabih and to risk management

was undertaken in good faith and in furtherance of the Kansas False Claims Act.

      94.      Defendants were aware of Plaintiff Joshi’s reports of improper activities.

      95.      Defendants reassigned Plaintiff Joshi to the only locations to which, as

Defendants were aware, she could not travel. Defendants made reporting to those locations a




                                                16
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 17 of 19




condition of her employment, thus effectively terminating Plaintiff Joshi’s employment on April

12, 2020 in retaliation for making the reports described above.

      96.        Defendant’s actions have directly and proximately caused Plaintiff Joshi

substantial economic loss, damage to her career and professional reputation, humiliation, mental

stress, anxiety, pain, and suffering.

       WHEREFORE, Plaintiff Joshi prays for a finding in her favor on Count VI of her

Complaint against the Defendants for an award of damages, including back pay, including wage

increases and reimbursement of any lost fringe benefits, retirement plan benefits, pension

benefits, Social Security contributions, front pay, emotional pain and suffering, mental anguish,

inconvenience, loss of enjoyment of life; and for such other relief as the Court may deem just

and equitable.

    COUNT VII: WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
                          PLAINTIFF JOSHI

      97.        As demonstrated above, during her employment with GIMS and Dr. Sabih, Sabih

engaged in fraudulent billing practices such as writing notes on patients he had not seen.

      98.        The Kansas Legislature has stated that “It is declared the public policy of the state

of Kansas that the provision of health care is essential to the well-being of its citizens as is the

achievement of an acceptable quality of health care.” K.S.A. § 65-4914.

      99.        The provision of adequate health care in the State of Kansas requires professional

competence on behalf of medical providers.

      100.       Kansas law defines “professional incompetency” to include “conduct likely to

deceive, defraud, or harm the public” (K.S.A. § 65-2837(a)(12)), the “use of any false, fraudulent

or deceptive statement in any document connected with the practice of the healing arts including

the intentional falsifying or fraudulent altering of a patient or medical care facility record”

                                                  17
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 18 of 19




(K.S.A. § 65-2837(a)(17)), and “Failure to keep written medical records that accurately describe

the services rendered to the patient” (K.S.A. § 65-2837(a)(25)).

      101.     Kansas law further prohibits medical providers from using false records to make

false claims for payment of state funds or to permit false statements to be used to receive state

funds. K.S.A. § 75-7503(a)(1) and (2).

      102.     The false records GIMS and Dr. Sabih created and maintained were used to

support claims to the State of Kansas for payment of state funds, including Medicaid payments

on behalf of GIMS patients.

      103.     Plaintiff Joshi accurately and in good faith reported to Dr. Sabih and hospital risk

management that Sabih had engaged in a practice that was contrary to the public policy of the

state of Kansas in that wrote a note on a patient’s chart as though he had seen the patient, when

he had not done so.

      104.     Plaintiff Joshi made her reports in good faith based on a concern regarding the

wrongful activity reported and not for malice, spite, jealousy, or personal gain.

      105.     Defendants were aware of Plaintiff Joshi’s reports of improper activities.

      106.     Defendants terminated Plaintiff Joshi’s employment on April 12, 2020 in

retaliation for making the reports described above.

      107.     Defendant’s actions have directly and proximately caused Plaintiff Joshi

substantial economic loss, damage to her career and professional reputation, humiliation, mental

stress, anxiety, pain, and suffering.

       WHEREFORE, Plaintiff Joshi prays for a finding in her favor on Count VII of her

Complaint against the Defendants for an award of damages, including back pay, including wage

increases and reimbursement of any lost fringe benefits, retirement plan benefits, pension



                                                18
      Case 2:20-cv-02376-JWB-JPO Document 1 Filed 08/03/20 Page 19 of 19




benefits, Social Security contributions, front pay, emotional pain and suffering, mental anguish,

inconvenience, loss of enjoyment of life; and for such other relief as the Court may deem just

and equitable.

                                DEMAND FOR JURY TRIAL

       Plaintiffs request a trial by jury on all claims in their Complaint that may properly be

submitted to a jury.

                           DESIGNATION OF PLACE OF TRIAL

       Plaintiffs designate Kansas City, Kansas as the place of trial of this matter.

                                              Respectfully submitted,

                                              /s/ Mark V. Dugan___________________________
                                              DUGAN SCHLOZMAN LLC
                                              Mark V. Dugan             KS Bar No. 23897
                                              mark@duganschlozman.com
                                              Heather J. Schlozman      KS Bar No. 23869
                                              heather@duganschlozman.com
                                              8826 Santa Fe, Suite 307
                                              Overland Park, KS 66212

                                              /s/ Robert K. Collins_________________________
                                              COLLINS LAW OFFICE, LLC
                                              Robert K. Collins            KS Bar No. 22675
                                              robert@collinslegal.com
                                              P.O. Box 4786
                                              Olathe, KS 66063
                                              Ph. (913) 538-7472

                                              Counsel for Plaintiffs




                                                19
